DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Claims 1 – 9 and 16 – 20 in the reply filed on August 8, 2022 is acknowledged.  The traversal is on the ground(s) that although the claimed subject matter is classified in different classes, Applicant respectfully submits that no unreasonable search and examination burden exists because a search would likely yield a limited number of references (if any) for examination. Therefore, the search and examination burden is not an undue burden..  This is not found persuasive because the reasons for choosing different species were given in the office action mailed June 7, 2022 especially the search criteria are different for two different classes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 0 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 8, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2015/0371851.
	Regarding Claim 1, Lee teaches a method, comprising: 
introducing a gas to a processing volume of a chamber 100; 
providing a first radiofrequency (RF) power 143 having a first frequency to a lid 104 of the chamber; 
providing a second RF power 184, 186 having a second frequency to a bias electrode 180 disposed in a substrate support within the processing volume, wherein the second frequency is about 10 MHz to about 40 MHz; and 
depositing a film on a substrate disposed on the substrate support, wherein the film comprises a thickness of about 3,000 angstroms or greater with reference to Fig. 1 in paragraphs 26, 27, 33, 34 and 56.
Lee teaches the importance of the first radiofrequency power for to control the ion energy distribution within the plasma in paragraphs 59 – 61, but fails to teach providing a first radiofrequency (RF) power having a first frequency of about 40 MHz or greater.
However, given the substantial teaching of Lee, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the first frequency power to 40 MHz or greater so that film with desired film properties can be deposited as taught by Lee in paragraph 61.
	Regarding Claim 2, Lee teaches the film is deposited on the substrate in a continuation deposition process in paragraph 55.
	Regarding Claim 3, Lee fails to teach the film on a surface of a chamber component of the chamber comprises a thickness of 5,000 angstroms or greater, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that extra films comprising a thickness of 5,000 angstroms or greater will be deposited on chamber walls that needs to be cleaned out.
	Regarding Claims 4 and 6, Lee teaches the film is an amorphous carbon film and wherein the gas is a carbon-containing gas in paragraph 52.
Regarding Claim 5, Lee teaches adjusting the first RF power based on a predetermined deposition rate of the film in paragraphs 59 – 61. 
	Regarding Claim 7, Lee teaches providing the first RF power comprises providing about 200 W to about 1 KW of RF power in paragraph 27.  
Regarding Claim 8, Lee teaches providing the second RF power comprises providing about 1 kW to 6kW of RF power to the electrode in paragraph 34.  
Regarding Claim 9, Lee teaches the first RF power is provided by a first RF source, and the second RF power is provided by a second RF source and a third RF source, wherein the second RF source comprises a second RF frequency of about 40 MHz or less and the third RF source comprises a third RF frequency of about 400 kHz to 2MHz, wherein the first RF power, the second RF power, and the third RF power are provided simultaneously with one another in paragraphs 59 – 62.
Regarding Claim 16, Lee teaches the limitations are described earlier in rejecting Claims 1 – 3. 
Regarding Claim 17, Lee teaches the first RF power and the second RF power are provided simultaneously with one another in paragraph 45.  
Regarding Claim 18, Lee teaches the gas comprises acetylene in paragraph 51.  
Regarding Claim 19, Lee teaches the film comprises amorphous carbon in paragraph 52.  
Regarding Claim 20, Lee teaches a system comprising an algorithm stored in a memory of the system, wherein the algorithm comprises a number of instructions which, when executed by a processor, causes the method of claim 16 to be performed in paragraph 46.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 14, 2022